Citation Nr: 0518811	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for thyroid cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that decision 
the RO denied entitlement to service connection for thyroid 
cancer.  The veteran perfected an appeal for this issue.  

During the veteran's May 2005 hearing, he raised the issues 
of entitlement to an increased rating for the residuals of a 
thyroidectomy and entitlement to a total rating based on 
individual unemployability, due to service-connected 
disability (TDIU).  As these issues have not yet been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence reveals that the 
veteran does not currently suffer from thyroid cancer.


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, in a January 2002 letter and in a February 2003 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection, the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence that was 
relevant to the claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, and of the cumulative evidence 
previously provided to VA or obtained by VA on the veteran's 
behalf.  The Board finds that all of these documents informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
at 187.

Moreover, the notice provided to the veteran in February 2003 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the claim was readjudicated in the August 2003 statement of 
the case.  Under the facts of this case, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.

The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The record reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the veteran's service medical records, and private 
and VA medical records and examination reports.  The veteran 
has not alluded to the existence of any other evidence that 
is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) (2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The veteran's service medical records show that between April 
1953 and December 1954 the veteran was treated for persistent 
perleche of the left angle of the mouth.  The condition was 
treated with radiation therapy.  The veteran was granted 
entitlement to service connection for the residuals of 
radiation exposure, to include decreased salivary flow in 
December 1993.  

In a February 2002 letter, the veteran detailed his history 
and stated that he had his thyroid removed earlier that 
month.  He further stated, "we were thankful that there was 
no evidence of cancer present."

A February 2002 letter from Dr. J.R., the veteran's private 
physician, indicated that the veteran underwent thyroid 
radiation which appeared to have caused damage, among other 
things, to his thyroid.  In an October 2002 letter, Dr. J.R. 
indicated that the veteran was recently diagnosed with cancer 
of the thyroid and underwent a total thyroidectomy.  He 
revealed that the veteran had his thyroid removed and there 
was no evidence of any metastases.  

A VA examination was performed in February 2002.  During the 
examination the veteran reported that in 1989 an ultrasound 
revealed one nodule of his thyroid gland.  He stated that in 
August 2000, multinodular disease was identified with at 
least four nodules.  He reported that he underwent a total 
thyroidectomy in February 2002.  He stated that the results 
of the pathology report were negative for malignancy.  The 
examiner noted that the veteran had multinodular thyroid 
disease with a risk of cancer, and therefore, a total 
thyroidectomy was performed with no evidence of thyroid 
malignancy.  He noted that the disease appeared to be in 
remission.  

A March 2002 letter from Dr. V.C.D., the veteran's surgeon, 
indicated that in February 2002 the veteran underwent total 
thyroidectomy because a September 2001 ultrasound revealed a 
multinodular gland.  He noted the veteran had a history of 
radiation of his neck while in service, which raised a 
concern of possible thyroid malignancy.  He stated that 
because of this possibility a total thyroidectomy was 
performed.  The February 2002 pathology report attached to 
the letter found no diagnostic evidence of malignancy.  The 
final diagnosis on the pathology report was minute foci of 
the nodular goiter.

The RO established service connection for status post 
thyroidectomy, and increased the evaluation for xerostomia 
with laryngitis in a September 2002 rating decision. 


The veteran's VA outpatient treatment reports from July 2002 
to December 2002 reveal treatment for various illnesses, but 
do not reveal treatment for thyroid cancer.  

A December 2002 letter from Dr. J.R. stated that the veteran 
had developed thyroid cancer.  He indicated that because of 
the type of cancer it was felt, both by the endocrinologist 
and the pathologist, that the cancer was secondary to 
radiation exposure.  

During the veteran's May 2005 hearing he stated that he could 
not say whether he had thyroid cancer.  He stated that he Dr. 
J.R. indicated that he might have thyroid cancer, but after 
his thyroid was removed the pathology report indicated that 
there was no evidence of cancer.  He also stated that he was 
not seeking treatment from an oncologist for cancer.  

In a May 2005 statement, Dr. J.R. stated that due to the 
veteran's exposure to radiation while in service he has 
suffered from chronic sore throats, head congestion, as well 
as other multiple problems.  He stated that the veteran 
cannot remain in any room without air conditioning or 
moisture.  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

Analysis

The veteran is currently service connected for his 
thyroidectomy and laryngitis symptoms.  The only issue 
presented is whether the veteran suffers from thyroid cancer 
due to service.

The veteran's service medical records clearly reveal that he 
suffered from persistent perleche while he was in service.  
His service medical records reveal that he was treated for 
persistent perleche by radiation.  The veteran's post-service 
medical records show that he had his thyroid removed in 
February 2002 because he was at risk for developing cancer.  
The pathology report following his February 2002 
thyroidectomy revealed no evidence of malignancies of his 
thyroid.  

The Board acknowledges the October 2002 statement from Dr. 
J.R. that the veteran had his thyroid removed and was found 
to have thyroid cancer with no metastases.  In addition Dr. 
J.R.'s December 2002 statement indicated that the veteran 
developed thyroid cancer, and that the because of the type of 
cancer, "it was felt, both by the endocrinologist and the 
pathologist, that this was secondary to radiation exposure."  
The Board finds Dr. J.R.'s statements to be of little 
probative weight as they are completely inconsistent with the 
remainder of the evidence.  

Specifically, both the surgeon who removed the thyroid, and 
the pathologist who analyzed the specimen, specifically found 
no evidence of malignancy in the thyroid.  Dr. J.R. is the 
veteran's family doctor and an internist.  He obviously did 
not perform the surgery nor analyze the thyroid tissue.  
Further, the veteran's statements throughout this claim 
further support the conclusion that he does not suffer from 
thyroid cancer.  In his February 2002 letter, he stated he 
was "thankful that there was no evidence of cancer 
present."  He also reported to the VA examiner that month 
that there was no evidence of malignancy.  Furthermore, 
during the veteran's May 2005 hearing, he stated that the was 
not sure whether he had cancer, that the pathology report 
said he did not have cancer, that they never put him on 
chemotherapy, and that he was not being treated by an 
oncologist.  Interestingly, Dr. J.R.'s May 2005 statement 
revealed that due to the veteran's radiation while in 
service, he had had chronic sore throats, head congestion, 
and other multiple problems, but he made no reference to the 
veteran suffering from thyroid cancer.  

Upon review of all of the evidence, the Board finds that the 
opinion of the surgeon and the pathology report showing no 
cancer are conclusive proof that the veteran had no thyroid 
malignancy.  This is further consistent with the veteran's 
statements made during the course of the claim, as well as 
his testimony that he receives no treatment for thyroid 
cancer, and the lack of any mention of thyroid cancer on Dr. 
J.R.'s latest letter.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Therefore, the preponderance of the evidence is against a 
finding that the veteran suffers from thyroid cancer, and his 
claim for service connection for the claimed condition must 
be denied.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Brammer, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for thyroid cancer is 
denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


